DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim, since the claim is ambiguous as to whether the recited “the device” is the same entity as the claimed “signaling device” from line 1.  All instances of the term “device”, in all of the claims, should be corrected to add the term “signaling” preceding 
	-- Claim 1 line 4 recites the phrase “a transmitter intended to be connected to at least one primary signaling device of the machine”,………use of the phrase “intended to be connected” is ambiguous, as it does not provide definitively whether the transmitter is connected to the device of the machine or not;
	-- Claim 1 line 3 recites the phrase “the device comprising”……..but then goes on to recite “a transmitter intended to be connected to at least one primary signaling device of the machine”, in lines 4-5.  How can the claim be directed to “A signaling device intended to be placed on a back of a user…….”, but then include a transmitter that is connected to a signaling device of a machine, as part of the signaling device placed on a back of a user?  This is confusing and ambiguous, considering that the primary signaling device of the machine, and the signaling device placed on the back of a user are two separate entities.  Therefore, the signaling device placed on the back of a user cannot be comprised of a transmitter that is connected to the primary signaling device of the machine.  It appears that inclusion of the transmitter would constitute a system, as opposed to a device.

	-- Claim 10 line 4, the phrase “intended to be” is indefinite, because it is ambiguous as to whether the limitation that follow the phrase is actually a part of the claimed invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locomotive machine must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for indicating allowable subject matter, is the inclusion of  the combination of a signaling device to be placed on the back of a user of a locomotive machine, wherein the device includes a receiver and electronic means, the electronic means including an accelerometer that interprets measurements so as to detect right and left lateral variations id .
Conclusion
This application is in condition for allowance except for the following formal matters, as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.